Douglas, J.,
concurring. I concur with the majority opinion in its finding that the injured employee-appellee gave timely notice of her additional conditions claim. In so finding, the majority affirms the judgment of the court of appeals and, thereby, seems to reject the finding of the trial court that notice was also given within the required two-year period by the filing of a fee bill. I disagree with the majority in its apparent rejection of the trial court’s finding. I believe the trial court properly relied on Mewhorter v. Ex-Cell-O Corp. (1986), 23 Ohio St. 3d 13, 23 OBR 11, 490 N.E. 2d 610, and, accordingly, I would affirm the judgment of the court of appeals on the basis of the findings of the trial court as well as those of the court of appeals.
Sweeney and Locher, JJ., concur in the foregoing concurring opinion.